Foley & Lardner LLP 321 N. Clark Street Chicago, Illinois 60654 February 24, 2011 VIA EDGAR Mr. Deepak T. Pai Senior Counsel Division of Investment Management U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re:IndexIQ Advisors LLC and IndexIQ Active ETF Trust, Application for Exemptive Order under Section 6(c) of the Investment Company Act of 1940, as amended (the “Act”), File No. 812-13490 Dear Mr. Deepak: On behalf of IndexIQ Advisors LLC and IndexIQ Active ETF Trust (the “Applicants”), we hereby request the withdrawal of the pending application (the “Application”) seeking an order under Section 6(c) of the Act for an exemption from Sections 2(a)(32), 5(a)(1), 22(d) and 22(e) of the Act and Rule 22c-1 under the Act, under Sections 6(c) and 17(b) of the Act for an exemption from Sections 17(a)(1) and 17(a)(2) of the Act, and under Section 12(d)(1)(J) of the Act for an exemption from Sections 12(d)(1)(A) and 12(d)(1)(B) of the Act.The Application was originally filed with the Securities and Exchange Commission on February 5, 2008 and was amended on August 26, 2008. Further, on behalf of the Applicants, we confirm that no action has been or will be taken in reliance on the relief requested by the Application. Do not hesitate to contact Patrick Daugherty at (312) 832-5178 should you have any questions or comments. Very truly yours, Foley & Lardner LLP By:/s/ Patrick Daugherty Patrick Daugherty
